Citation Nr: 0027017	
Decision Date: 10/11/00    Archive Date: 10/19/00

DOCKET NO.  98-19 827A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUES

1.  Whether new and material evidence has been presented to 
reopen a claim of entitlement to service connection for 
hearing loss.

2.  Whether there was clear and unmistakable error (CUE) in a 
prior rating decision, of November 5, 1970, denying service 
connection for a lung condition.

3.  Entitlement to an increased evaluation for service-
connected sinusitis, currently evaluated as 50 percent 
disabling.

4.  Entitlement to the assignment of a rating in excess of 30 
percent for service-connected post-traumatic stress disorder, 
currently evaluated as 30 percent disabling.


WITNESS AT HEARING ON APPEAL

Appellant, appellant's son

                                                
REPRESENTATION

Appellant represented by:  Theodore C. Jarvi, Attorney At Law


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Associate Counsel


INTRODUCTION

The veteran had active military service from July 1944 to 
March 1946.

This matter arises from rating decisions rendered by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Phoenix, Arizona, which denied a claim of entitlement to 
service connection for chronic obstructive pulmonary disease 
(COPD), and denied entitlement to an increased evaluation for 
service-connected sinusitis.  The RO also denied claims of 
entitlement to earlier effective dates for service connection 
for asthma and anosmia.  The veteran appealed, and in August 
1997, the Board granted an earlier effective date for asthma, 
and denied an earlier effective date for anosmia.  The Board 
also remanded the claims for COPD, and an increased 
evaluation for sinusitis, for additional development.  In 
June 1998, the RO determined that new and material evidence 
had not been presented to reopen a claim for service 
connection for hearing loss, granted service connection for 
post-traumatic stress disorder (PTSD), evaluated as 30 
percent disabling, denied service connection for a right knee 
disorder, and denied a claim that a prior rating decision, of 
November 5, 1970 (which denied service connection for a lung 
condition) contained clear and unmistakable error.  The 
veteran appealed all denials, as well as the issue of 
entitlement to a higher rating for PTSD.  In July 1999, the 
RO granted service connection for a right knee disorder.  In 
October 1999, the RO granted service connection for asthmatic 
bronchitis with COPD.

In a letter, received in May 2000, the veteran's attorney 
stated that he wished to withdraw as the veteran's 
representative.  However, in a letter, dated in June 2000, 
the veteran's attorney was advised that he must file a motion 
for withdrawal with the Board showing good cause, and that he 
must file proof of receipt of notification by the veteran of 
his motion with the Board.  However, there is no record of a 
response.  Accordingly, the Board will proceed without 
further delay.   
 

FINDINGS OF FACT

1.  In an unappealed decision, dated in May 1995, the RO 
denied the veteran's claim of entitlement to service 
connection for hearing loss.

2.  The evidence received since the RO's May 1995 decision, 
which was not previously of record, and which is not 
cumulative of other evidence of record, does not bear 
directly and substantially upon the specific matter under 
consideration, and is not so significant that it must be 
considered in order to fairly decide the merits of the claim. 

3.  The November 5, 1970 RO decision, which denied service 
connection for a lung condition, was not undebatably 
erroneous.

4.  The veteran's sinusitis is not shown to have resulted in 
frequent hospitalization or unemployability; the veteran's 
disability picture does not present an exceptional and 
unusual disability picture which renders impracticable the 
application of the regular schedular standards.

5.   The veteran's service-connected PTSD has not been shown 
to be productive of symptomatology that included depression, 
sleep disturbances, irritability and an exaggerated startle 
response, with no significant evidence of such symptoms as 
flattened affect, circumstantial, circumlocutory, or 
stereotyped speech, panic attacks more than once a week, 
difficulty in understanding complex commands, impairment of 
short- and long-term memory, impaired judgment, or impaired 
abstract thinking; his PTSD has been productive of no more 
than definite social and industrial impairment, and no more 
than occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks. 


CONCLUSIONS OF LAW

1.  The RO's May 1995 decision, which denied a claim of 
entitlement to service connection for hearing loss, became 
final.  38 U.S.C.A. § 7105(c) (West 1991 & Supp. 2000).

2.  New and material evidence has not been received since the 
RO's May 1995 decision denying the veteran's claim for 
service connection for hearing loss; thus the claim is not 
reopened.  38 U.S.C.A. § 5108 (West 1991); 38 C.F.R. § 3.156 
(1999).

3.  The RO's November 1970 rating decision, which denied 
service connection for a lung condition, was not clearly and 
unmistakably erroneous.  38 U.S.C.A. § 5107 (West 1991); 38 
C.F.R. § 3.105(a) (1999).

4.  The criteria for an evaluation in excess of 50 percent 
for sinusitis have not been met.  38 U.S.C.A. §§ 1155, 5107 
(West 1991); 38 C.F.R. §§ 3.321(b)(1), 4.7, 4.97, Diagnostic 
Codes 6510 (effective prior to October 7, 1996); Diagnostic 
Code 6510 (as in effect October 7, 1996 and thereafter).

5.  The criteria for entitlement to the assignment of a 
rating in excess of 30 percent for the veteran's PTSD have 
not been met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 
C.F.R. § 4.132, Diagnostic Code 9411 (1996), and 38 C.F.R. 
§ 4.130, Diagnostic Code 9411 (1999).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  New and Material

In May 1995, the RO denied the veteran's claim of entitlement 
to service connection for hearing loss.  A notice of 
disagreement was received in July 1995, and a statement of 
the case was issued in January 1996.  However, a timely 
substantive appeal was not received, and the RO's decision 
became final.  38 U.S.C.A. § 7105(c).  

The veteran subsequently filed to reopen his claim for 
service connection for hearing loss.  In June 1998, the RO 
determined that new and material evidence had not been 
submitted to reopen the claim.  The veteran has appealed.

A claim which is the subject of a prior final decision may be 
reopened upon presentation of new and material evidence.  38 
U.S.C.A. § 5108.  

When a claimant seeks to reopen a claim based upon additional 
evidence, VA must perform a three-step analysis.  Elkins v. 
West, 12 Vet. App. 209 (1999) (en banc).  First, VA must 
determine whether the evidence is new and material under 
38 C.F.R. § 3.156(a).  Under 38 C.F.R. § 3.156(a), new and 
material evidence means evidence not previously submitted to 
agency decision makers which bears directly and substantially 
upon the specific matter under consideration, which is 
neither cumulative nor redundant, and which by itself or in 
connection with evidence previously assembled is so 
significant that it must be considered in order to fairly 
decide the merits of the claim.  See also Hodge v. West, 155 
F.3d 1356 (Fed. Cir. 1998).  Further, when determining 
whether the claim should be reopened, the credibility of the 
newly submitted evidence is to be presumed.  Justus v. 
Principi, 3 Vet. App. 510 (1992).  The Board recognizes that 
Hodge resulted in a change in the test for determining 
whether newly submitted evidence is "material."  See Hodge, 
supra; 38 C.F.R. § 3.156(a).  Importantly, however, the Board 
finds no prejudice to the veteran in this case by proceeding 
with an adjudication of the question of reopening.  This is 
so because the RO specifically notified the veteran of the 
provisions of 38 C.F.R. § 3.156 (a) in the March 1999 
supplemental statement of the case.  The veteran, therefore, 
has been put on notice of the relevant regulatory standard 
and has been given the opportunity to present evidence and 
argument with this standard in mind.  

If new and material evidence is presented or secured with 
respect to a claim which has been disallowed, the second step 
of the Elkins  analysis requires VA to reopen the claim and 
determine whether the claim is well grounded pursuant to 
38 U.S.C.A. § 5107(a).  Finally, the third step of the Elkins 
analysis requires VA to evaluate the claim on the merits 
after ensuring the duty to assist under 38 U.S.C.A. § 5107(b) 
has been fulfilled.

The Court has indicated that in order to reopen a claim, 
there must be new and material evidence presented or secured 
since the last determination denying the benefit sought.  
Elkins, 12 Vet. App. at 213-214.  Accordingly, the Board must 
consider whether new and material evidence has been received 
since the RO's May 1995 decision.

In this case, the evidence of record at the time of the RO's 
May 1995 decision included the veteran's service medical 
records, a VA examination report, dated in 1979, and 
statements from the veteran.  This evidence showed that the 
veteran argued that he sustained hearing loss as a result of 
exposure to acoustic trauma during combat in Europe.  Service 
medical records included the veteran's separation examination 
report, dated in March 1945, which showed that no ear 
abnormalities were noted, and that the results of his hearing 
(whispered voice) test were 15/15, bilaterally.  A VA 
examination report, dated in October 1979, contained 
diagnoses that included hearing loss secondary to presbycusis 
and possibly acoustic trauma.

Based on this evidence, the RO denied the veteran's claim in 
May 1995, after it essentially determined that the evidence 
did not show that the veteran had hearing loss that was 
related to his service.  

Evidence received since the RO's May 1995 decision includes 
records VA outpatient treatment reports, dated between 1986 
and 1997, records from private health care providers (A. 
Puyana, M.D., and the Yuma Regional Medical Center), 
collectively dated between 1990 and 1995 (and received in 
1997), VA examination reports, dated between 1998 and 1999, 
and the veteran's oral and written testimony.

The Board finds that material evidence has not been received 
to reopen the claim for service connection for hearing loss 
on any basis, and that the RO's May 1995 denial of the claim 
remains final.  The Board initially notes that almost all of 
the submitted VA outpatient treatment reports were of record 
at the time of the RO's May 1995 decision, and are not 
"new" within the meaning of Elkins, supra.  In addition, 
the vast majority of the submitted VA outpatient treatment 
and examination reports concern conditions other than hearing 
loss, and are therefore not material to this claim.  The only 
remaining, relevant evidence consists of a February 1999 VA 
examination report.  This report shows that the diagnoses 
included bilateral sensorineural hearing loss with constant 
bilateral tinnitus.  However, a review of this report shows 
that an audiological examination was not performed.  The 
examiner appears to have based his diagnosis on a review the 
veteran's medical records.  In particular, he noted a 1993 VA 
examination report which showed bilateral hearing loss.  The 
diagnosis was therefore "by history."  In any event, 
medical evidence of hearing loss was in the record prior to 
the RO's May 1995 decision, and none of the submitted medical 
records contain competent medical evidence showing that the 
veteran has hearing loss which began during, or as the result 
of, some incident of active service.  In summary, the 
materials submitted to reopen the claim individually or in 
combination with previously assembled evidence are not so 
significant that they must be considered in order to fairly 
decide the merits of the claim.  38 C.F.R. § 3.156; Hodge, 
supra.  Therefore, the Board finds that new and material 
evidence has not been received to reopen a claim for service 
connection for hearing loss.  As such, the RO's May 1995 
denial of the claim remains final.  38 U.S.C.A. § 7105(c).

The only other pertinent evidence received since the RO's May 
1995 denial of the claim consists of oral and written 
testimony from the veteran.  A review of the veteran's 
statements shows that it is essentially argued that he 
developed hearing loss as a result of exposure to acoustic 
trauma during service, to include combat in Europe.  However, 
the veteran's assertions are within the scope of arguments 
which were of record at the time of the RO's May 1995 
decision, and add no additional facts which warrant a 
reopening of the claim.  In addition, laypersons are not 
competent to give a medical opinion as to causation.  
Therefore, these statements are not new and material 
evidence, see Vargas-Gonzalez v. West, 12 Vet. App. 321 
(1999), and are insufficient to reopen the claim.  See Savage 
v. Gober, 10 Vet. App. 488 (1997); Moray v. Brown, 5 Vet. 
App. 211 (1993).  Accordingly, the veteran's claim that new 
and material evidence has been submitted to reopen a claim 
for service connection for hearing loss must be denied.

Because the appellant has not fulfilled his threshold burden 
of submitting new and material evidence to reopen his finally 
disallowed claim, the benefit-of-the-doubt doctrine is 
inapplicable.  Annoni v. Brown, 5 Vet. App. 463, 467 (1993).  
The Board views its discussion and the Statement of the Case 
and Supplemental Statement of the Case provided by the RO as 
sufficient to inform the veteran of the elements necessary to 
complete his application to reopen the claim.  See Graves v. 
Brown, 8 Vet. App. 522 (1996); Robinette v. Brown, 8 Vet. 
App. 69, 77-78 (1995).  


II.  CUE

The veteran contends that the RO's November 5, 1970 decision, 
which denied a claim of service connection for a lung 
condition, contained CUE.  No specific errors have been 
cited.  In this regard, in October 1997, the RO sent the 
veteran a letter requesting him to state his CUE claim with 
specificity.  There is no record of any reply which could be 
considered responsive.

Previous determinations that are final and binding, including 
decisions of service connection and other matters, will be 
accepted as correct in the absence of clear and unmistakable 
error (CUE).  Where evidence establishes such error, the 
prior rating decision will be reversed or amended.  For the 
purpose of authorizing benefits, the rating or other 
adjudicatory decision which constitutes a reversal of a prior 
decision on the grounds of CUE has the same effect as if the 
corrected decision had been made on the date of the reversed 
decision.  38 C.F.R. §  3.105(a).

CUE is a very specific and rare kind of "error."  It is the 
kind of error, of fact or of law, that when called to the 
attention of later reviewers compels the conclusion, to which 
reasonable minds could not differ, that the result would have 
been manifestly different but for the error.  Simply to claim 
CUE on the basis that previous adjudications had improperly 
weighed and evaluated the evidence can never rise to the 
stringent definition of CUE.  Similarly, neither can broad-
brush allegations of "failure to follow the regulations" or 
"failure to give due process," or any other general, 
nonspecific claim of "error."  Fugo v. Brown, 6 Vet. App. 40, 
43-44 (1993). In addition, failure to address a specific 
regulatory provision involves harmless error unless the 
outcome would have been manifestly different.  Id. at 44.

The United States Court of Appeals for Veterans Claims 
(Court) has held that there is a three-pronged test to 
determine whether CUE is present in a prior determination: 
(1) "[e]ither the correct facts, as they were known at the 
time, were not before the adjudicator (i.e., more than a 
simple disagreement as to how the facts were weighed or 
evaluated) or the statutory or regulatory provisions extant 
at the time were incorrectly applied, " (2) the error must be 
"undebatable" and of the sort "which, had it not been made, 
would have manifestly changed the outcome at the time it was 
made," and (3) a determination that there was CUE must be 
based on the
record and law that existed at the time of the prior 
adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 
245 (1994) (quoting Russell v. Principi, 3 Vet. App. 310, 
313-14 (1992) (en banc)).

Under the applicable criteria at the time of the previous 
rating decision (and substantially the same as under present 
law) service connection may be granted for a disability 
resulting from disease or injury incurred in or aggravated by 
service.  See 38 U.S.C. § 310.

A review of the pertinent evidence of record indicates that 
the veteran filed a claim for service connection for a lung 
condition in August 1970.  He argued that a lung condition 
had been noted at the time of his separation from service.  

The veteran's service medical records did not show 
complaints, treatment or a diagnosis involving a lung 
condition.  A separation examination report, dated in March 
1946, indicated that his lungs were normal and that a chest 
X-ray was negative.  A VA medical certificate, dated in 
August 1970, showed that the veteran complained of difficulty 
breathing, and that a physician had told him that he had 
emphysema.  The certificate indicated that on examination, 
the veteran's lungs were clear, and that there was no 
evidence of emphysema.  

Based on this evidence, the RO denied the claim on November 
5, 1970.  The RO essentially determined that there was no 
current evidence of a lung condition.

In view of the foregoing, the Board concludes that the 
November 5, 1970 rating action denying the veteran's claim 
for service connection for a lung condition was not clearly 
and unmistakably erroneous.  The veteran has made only a 
general, nonspecific claim of CUE.  In addition, there is no 
evidence that either the correct facts, as they were known at 
the time, were not before the adjudicator at the time of the 
November 5, 1970 RO decision, or that the statutory or 
regulatory provisions extant at that time were incorrectly 
applied.  Damrel, supra.  Moreover, as the record did not 
contain medical evidence of a current lung condition, there 
is no evidence of an "undebatable" error, which, had it not 
been made, would have manifestly changed the outcome at the 
time it was made.  Id.  Rather, a review of the evidence, and 
the applicable statutory and regulatory provisions, clearly 
demonstrates that there was no failure by that RO to apply 
the correct statutory and regulatory provisions to the 
correct and relevant facts.  The veteran's claim that the 
November 5, 1970 rating decision, whereby service connection 
for a lung condition was denied, was clearly and unmistakably 
erroneous, must therefore be denied.  38 C.F.R. § 3.105(a).


III.  Sinusitis

As an initial matter, the Board finds that the veteran's 
claim for an increased evaluation for his service-connected 
sinusitis is well-grounded within the meaning of 38 U.S.C.A. 
§ 5107(a).  When a veteran is seeking an increased rating, an 
assertion of an increase in severity is sufficient to render 
the increased rating claim well grounded.  Proscelle v. 
Derwinski, 2 Vet. App. 629, 632 (1992).  The Board is also 
satisfied that all relevant facts have been properly and 
sufficiently developed.  

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities which is based on the 
average impairment of earning capacity.  Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A.                   
§ 1155; 38 C.F.R. § 4.1 (1999).  Where entitlement to 
compensation has already been established and an increase in 
the disability rating is at issue, it is the present level of 
disability that is of primary concern.  Francisco v. Brown, 7 
Vet. App. 55, 58 (1994).

The veteran's sinusitis has been rated under the diagnostic 
codes as provided in 38 C.F.R. § 4.97.  The Board initially 
notes that the veteran filed his claim for an increased 
rating for sinusitis prior to recent changes which have 
amended the VA Rating Schedule, 38 C.F.R. Part 4.  
Specifically, effective October 7, 1996, the general rating 
criteria for sinusitis (Diagnostic Codes 6510 through 6514) 
was changed.  See 61 Fed. Reg. 46720-46731 (Sept. 5, 1996). 

The Court has held that where a law or regulation changes 
after a claim has been filed or reopened but before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant generally applies.  
Karnas v. Derwinski, 1 Vet. App. 308, 312-313 (1991).  The 
Board notes that the RO evaluated the veteran's sinusitis 
pursuant to both the old and revised versions of 38 C.F.R. 
§ 4.97 when it increased the veteran's rating to 50 percent 
in October 1999.  

The Board finds that a rating in excess of 50 percent for the 
veteran's sinusitis is not warranted.  Initially, the Board 
observes that under both the old and the new versions of DC 
6510, a 50 percent evaluation is the maximum allowed.  See 
38 C.F.R. § 4.97, DC 6510 (as in effect prior to October 7, 
1996), DC 6510 (effective October 7, 1996).  
   
Given the foregoing, the RO has considered the issue of 
entitlement to an extraschedular evaluation for the veteran's 
service-connected atypical migraine headaches under the 
provisions of 38 C.F.R. § 3.321(b)(1).  In the exceptional 
case where schedular evaluations are found to be inadequate 
an extraschedular evaluation commensurate with the average 
earning capacity impairment due exclusively to the service-
connected disability may be awarded.  A finding that the case 
presents such an exceptional or unusual disability picture 
with such related factors as marked interference with 
employment or frequent periods of hospitalization as to 
render impractical the application of the regular schedular 
standards is the governing norm in an exceptional case.  38 
U.S.C.A. § 1155; 38 C.F.R. § 3.321(b)(1).

With regard to the veteran's employment status, a VA 
outpatient treatment report, dated in April 1995, shows that 
the veteran reported that he had retired in 1985 due to COPD.  
A financial Status Report (FSR), dated in May 1995, shows 
that the veteran reported that he had not worked for the last 
ten years.  In a Declaration of Status of Dependents (VA Form 
21-686c)(JF)), received in July 1999, the veteran stated that 
he had not worked since 1968.  Finally, the Board notes that 
in October 1999, the RO granted a total rating on the basis 
of individual unemployability due to service-connected 
disability (TDIU), and assigned an effective date of November 
1990.  

With regard to the medical evidence, the veteran is not shown 
to have required frequent hospitalization for his sinusitis, 
and there is no competent medical evidence of record that 
reflects that the veteran is unemployable as a result of his 
sinusitis.  In addition, there is no competent medical 
evidence that indicates that the veteran's sinusitis results 
in marked interference with employment of a degree that is 
greater than that anticipated by the 50 percent evaluation 
assigned under Diagnostic Code 6510 (as in effect prior to 
October 7, 1996, and thereafter).  In summary, the record is 
devoid of objective evidence which indicates that the 
veteran's sinusitis presents such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  Thus, the record does 
not present an exceptional case where his currently assigned 
evaluation is found to be inadequate.  See Moyer v. 
Derwinski, 2 Vet. App. 289, 293 (1992); see also Van Hoose v. 
Brown, 4 Vet. App. 361, 363 (193) (noting that the disability 
rating itself is recognition that industrial capabilities are 
impaired).  Accordingly, the Board finds that the criteria 
for submission for assignment of an extraschedular rating 
pursuant to 38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell 
v. Brown, 9 Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. 
App. 218, 227 (1995).


IV.  PTSD

The veteran is appealing the original assignment of a 
disability evaluation following an award of service 
connection, and, as such, the claim for a higher evaluation 
is well-grounded.  38 U.S.C.A. § 5107(a); Shipwash v. Brown, 
8 Vet. App. 218, 224 (1995).  Moreover, in such a case it is 
not the present level of disability which is of primary 
importance, but rather the entire period is to be considered 
to ensure that consideration is given to the possibility of 
staged ratings; that is, separate ratings for separate 
periods of time based on the facts found.  Fenderson v. West 
, 12 Vet. App. 119, 126 (1999).  After reviewing the evidence 
which includes various VA outpatient and examination reports, 
the Board is also satisfied that all relevant evidence 
necessary for an equitable disposition of the veteran's 
appeal has been obtained and that no further assistance is 
required to comply with the duty to assist him mandated by 38 
U.S.C.A. § 5107(a).

By rating decision in August 1997, the RO determined that 
service connection was warranted for the veteran's PTSD, 
effective May 24, 1995.  The RO evaluated the veteran's PTSD 
as 30 percent disabling.  Accordingly, the Board must 
consider whether a rating in excess of 30 percent is 
warranted for the period from May 24, 1995. 

The Board initially notes that the claims file includes the 
veteran's discharge (DD Form 214) which shows that he served 
in the Army, and that he participated in the Central Europe 
and Rhineland campaigns.  His awards include the European-
African-Middle Eastern Service Medal.  A "separation 
qualification record" shows that he spent 15 months as a 
rifleman.   

The relevant evidence in the claims file consists of two VA 
examination reports, dated in February 1996 and August 1998, 
and VA outpatient treatment reports, dated in 1995.  

The February 1996 VA examination report shows that the 
veteran complained of nightmares, intrusive thoughts of 
killing, sleep difficulties, irritability, fatigue and 
difficulties with memory and concentration.  He denied 
tearfulness, weeping and suicidal ideation.  The veteran 
stated that he avoided PTSD group therapy because he thought 
it would not help him.  He reported that after service he had 
run a garage for a produce company and then been a successful 
police officer, and that his wife had passed away about two 
years before.  He denied use of drugs and alcohol.  On 
examination, he was said to have been somewhat loquacious, 
and he was appropriately dressed and groomed.  He presented 
his story in a clear and coherent fashion, with no disorder 
in the progression of his thoughts, although he was somewhat 
circumstantial in an effort to explain himself fully and 
carefully.  His mood was neutral, and he was calm.  On formal 
mental status evaluation, he remembered two of three items 
after distracted delay, and the rest of the examination was 
entirely intact, for a score of 29/30.  The Axis I diagnosis 
was PTSD.  The Axis V diagnosis was a Global Assessment of 
Functioning (GAF) score of 60 for the current and past year. 

The August 1998 VA PTSD examination report shows that the 
veteran complained of depression and occasional tearfulness, 
irritability, isolating behavior, guilt, concentration and 
sleep difficulties, fatigue and a sporadic appetite.  He 
denied suicidal ideation.  He denied use of alcohol and 
drugs.  On examination, he was oriented as to person, place 
and time.  Memory was good.  There was no indication of any 
major cognitive impairment.  Mood was somewhat depressed.  
Affect was broad, and the veteran voiced no delusional 
systems.  There was no indication that he had auditory or 
visual hallucinations.  The examiner stated that rapport was 
easily established, and that the only symptoms of his PTSD 
were that he does not like to be around people and he avoids 
movies that have a war theme.  The Axis I diagnoses were 
major depression and PTSD.  The Axis V diagnosis was a GAF 
score of 60 at present, with a score of 65 for the past year. 

The claims files contain three VA outpatient treatment 
reports, two of which are dated on the same day in April 
1995, and one that is dated in May 1995.  These reports 
collectively show that the veteran complained of poor sleep, 
fatigue, nervousness and depression, as well as nightmares 
and flashbacks related to his participation in combat.  With 
regard to his mental status, the veteran was friendly and 
cooperative.  He talked readily and was conformable during 
his interview.  Mood was depressed.  He was alert and 
oriented times three, and he was rational and coherent.  
There were no delusions or hallucinations.  The diagnoses 
were "some PTSD symptoms, increased by a decrease in 
activity," PTSD, chronic with depression, and chronic PTSD.    

A review of the veteran's written statements shows that he 
argues that a higher rating is warranted for his PTSD.  
Although he has repeatedly pointed out that his unit fought 
in heavy combat, he has not specifically argued that he has 
any particular symptoms warranting a higher rating.

The Board initially notes that the RO determined that the 
veteran filed his claim on May 24, 1995.  During the course 
of the appeal, the rating criteria were changed.  
Specifically, on October 8, 1996, the VA published a final 
rule, effective November 7, 1996, to amend the section of the 
Schedule for Rating Disabilities dealing with mental 
disorders.  61 Fed. Reg. 52695 (Oct. 8, 1996).  Under the 
circumstances, the veteran's claim is to be reviewed under 
the criteria most favorable to his claim.  Karnas v. 
Derwinski, 1 Vet. App. 308, 313 (1991); White v. Derwinski, 
1 Vet. App. 519, 521 (1991).  

In its rating decision of August 1997, the RO assigned the 
veteran's psychiatric disorder a 30 percent rating under 
Diagnostic Code (DC) 9411, effective May 24, 1995.

Under the criteria in effect prior to November 7, 1996, 
38 C.F.R. § 4.132, Diagnostic Code 9411 provided that a 30 
percent rating for PTSD is warranted when there is definite 
impairment in the ability to establish or maintain effective 
and wholesome relationships with people.  The psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  The next higher rating of 50 percent 
rating is warranted when the ability to establish or maintain 
effective or favorable relationships with people is 
considerably impaired.  By reason of psychoneurotic symptoms, 
the reliability, flexibility and efficiency levels are so 
reduced as to result in considerable industrial impairment.  
38 C.F.R. § 4.132.  

The Board further notes that in a precedent opinion, dated 
November 9, 1993, the General Counsel of VA concluded that 
"definite"  is to be construed as  "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large." VAOPGCPREC 9-93, 59 
Fed. Reg. 4753 (1994).  The Board is bound by this 
interpretation of the term, "definite."  38 U.S.C.A. 
§ 7104(c) (West 1991).  

Under the new criteria, the veteran's condition is still 
rated under DC 9411.  However, the criteria have been 
changed, and the revised regulation provides that a 30 
percent rating is warranted where the disorder is manifested 
by occupational and social impairment with an occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily, with routine behavior, self-care, 
and conversation normal), due to such symptoms as depressed 
mood; anxiety; suspiciousness; panic attacks (weekly or less 
often); chronic sleep impairment; and mild memory loss (such 
as forgetting names, directions, and recent events).  Id.  A 
50 percent rating is warranted where the disorder is 
manifested by occupational and social impairment with reduced 
reliability and productivity due to such symptoms as 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks (more than once a week); 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  Id.  

The Board observes here that the Global Assessment of 
Functioning (GAF) scale is a scale reflecting the 
"psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness."  
Diagnostic and Statistical Manual of Mental Disorders 32 (4th 
ed. 1994) [hereinafter DSM-IV].  In addition, the Board notes 
that although many of the veteran's recorded symptoms are not 
specifically provided for in the ratings schedule, the 
symptoms listed at 38 C.F.R. § 4.132 (1996), and 38 C.F.R. 
§ 4.130 (1999) do not appear to be intended to be an 
exclusive or exhaustive list of symptomatology which may be 
considered for a higher rating claim. 

The Board finds that the preponderance of the evidence is 
against a rating in excess of 30 percent for the veteran's 
PTSD for the period from May 24, 1995 to the present.  (See 
Fenderson, supra, regarding appeals of the original 
assignment of a disability evaluation following an award of 
service connection.)  With regard to the new criteria, there 
is no significant objective evidence of such symptoms as 
flattened affect; irregular speech; panic attacks more than 
once a week; difficulty in understanding complex commands; 
impairment of memory; impaired judgment; impaired abstract 
thinking, or suicidal or homicidal ideation.  While there is 
some evidence of disturbances of motivation and mood, and 
difficulty in establishing and maintaining effective social 
relationships, these symptoms have not been shown to result 
in reduced reliability and productivity as required for a 50 
percent evaluation.  Significantly, during his February 1996 
and August 1998 VA PTSD examination reports, the veteran was 
given Axis V diagnoses of GAF scores between 60 and 65 for 
the current and past years.  A score of 60 is at the high end 
of scores which suggest that the veteran has moderate 
symptoms or moderate difficulty in social, occupational or 
school functioning.  See Quick Reference to the Diagnostic 
Criteria from DSM IV 47 (American Psychiatric Association 
1994).  A score of 65 suggests some mild symptoms or some 
difficulty in social, occupational or school functioning, but 
generally functioning pretty well with some meaningful 
interpersonal relationships.  Id.  Both the February 1996 and 
August 1998 VA PTSD examination reports show that the 
veteran's thought processes were unremarkable, and he was 
noted to be well oriented, with essentially normal speech.  
Based on the foregoing, the Board finds that the impairment 
resulting from the veteran's PTSD more closely resembles the 
criteria for a 30 percent rating under the new criteria for 
the period from May 24, 1995 to the present.

As for the old criteria, in this case, there is no evidence 
of symptomatology such as delusions, hallucinations or 
suicidal ideation.  Although the veteran has complained of 
memory and concentration problems, the VA PTSD examination 
reports show that his thought processes and cognitive 
abilities are unremarkable, and that there is no objective 
evidence of impaired memory.  In addition, the previously 
cited evidence discussed in relation to the new criteria is 
largely applicable here.  Briefly stated, the February 1996 
and August 1998 VA PTSD examination reports, and the VA 
outpatient treatment reports, do not show more than definite 
or moderate social and industrial impairment attributable to 
PTSD.  Accordingly, the Board concludes that, for the period 
from May 24, 1995 (effective date of the original grant of 
service connection and the assignment of the current 30 
percent rating) to the present, the veteran's PTSD was not 
manifested by symptomatology that approximates, or more 
nearly approximates, the criteria for an evaluation in excess 
of 30 percent under DC 9411, as in effect prior to November 
7, 1996.  See 38 C.F.R. § 4.7. 

Pursuant to 38 C.F.R. § 3.321(b)(1), an extraschedular rating 
is in order where there exists such an exceptional or unusual 
disability picture as to render impractical the application 
of the regular schedular standards.  

In this case, the evidence pertaining to the veteran's 
employment history was discussed in the Board's analysis of 
38 C.F.R. § 3.321(b)(1) in conjunction with his increased 
rating claim for sinusitis in part III, supra.  This evidence 
is largely applicable here.  Briefly stated, the veteran has 
reported that he retired in 1985 due to COPD, and in a 
financial Status Report (FSR), dated in May 1995, the veteran 
reported that he had not worked for the last ten years.  

Based on its review of the evidence, the Board finds that the 
record does not reflect frequent periods of hospitalization 
because of the veteran's service-connected disability, nor 
has there been a showing of interference with his employment 
to a degree greater than that contemplated by the regular 
schedular standards which are based on the average impairment 
of employment.  The record is devoid of objective evidence 
which indicates that the veteran's PTSD presents such an 
exceptional or unusual disability picture as to render 
impractical the application of the regular schedular 
standards.  Thus, the record does not present an exceptional 
case where his currently assigned evaluation is found to be 
inadequate.  See Moyer v. Derwinski, 2 Vet. App. 289, 293 
(1992); see also Van Hoose v. Brown, 4 Vet. App. 361, 363 
(1993) (noting that the disability rating itself is 
recognition that industrial capabilities are impaired).  
Accordingly, the Board finds that the criteria for submission 
for assignment of an extraschedular rating pursuant to 
38 C.F.R. § 3.321(b)(1) are not met.  See Bagwell v. Brown, 9 
Vet. App. 337 (1996); Shipwash v. Brown, 8 Vet. App. 218, 227 
(1995).


V.  Conclusion

As a final matter, the Board acknowledges that the case file 
includes records which indicate that the veteran has been 
receiving benefits from the Social Security Administration 
(SSA).  However, the Board has determined that these claims 
may be fully and fairly adjudicated without obtaining the 
veteran's SSA records.  The veteran's discharge indicates 
that he was born in 1923, and therefore he has been eligible 
to receive SSA benefits based solely on his age for some 
time.  In addition, the veteran has reported that he had 
retired in 1985 due to COPD.  In either case, there is no 
indication that the SSA's records contain information 
relevant to the issues on appeal.  Furthermore, the veteran 
has not identified the SSA's records as pertinent to his 
claims.  Therefore, the Board has determined that securing 
any SSA records would not add pertinent evidence, and the 
Board's duty to assist is not triggered because such a duty 
is "limited to (securing) specifically identified documents 
that, by their description would be facially relevant and 
material to the claim."  Gobber v. Derwinski, 2 Vet. App. 
470, 472 (1992).

In this decision, the Board has considered the provisions of 
38 U.S.C.A. § 5107(b) where appropriate, but finds that there 
is not such a state of equipoise of the positive evidence 
with the negative evidence to otherwise permit favorable 
action. 


ORDER

New and material evidence not having been submitted to reopen 
a claim of entitlement to service connection for hearing 
loss, the appeal on that issue is denied.

A November 5, 1970 rating decision, which denied service 
connection for a lung condition, was not clearly and 
unmistakably erroneous.

A rating in excess of 50 percent for sinusitis is denied.

The assignment of a rating in excess of 30 percent for PTSD 
is denied.



		
	R. F. WILLIAMS
	Veterans' Law Judge
                                            Board of 
Veterans' Appeals



 

